Order entered April 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00016-CV

                 NANCY RANGEL AND ALL OTHER OCCUPANTS OF
              2808 SAN MARCUS AVE., DALLAS, TEXAS 75228, Appellant

                                               V.

   MCMACKIN BEAM REVOCABLE TRUST, LESLIE BEAM, TRUSTEE, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05738-B

                                           ORDER
       Before the Court is appellee’s April 2, 2014 amended motion to dismiss the appeal.

Appellants are appealing the trial court’s judgment in a forcible detainer action awarding

possession of the property, unpaid rent, and attorney’s fees to appellee. Appellee seeks to

dismiss the appeal because it now has possession of the property.          Although the issue of

possession is now moot, the award of unpaid rent and attorney’s fees remains in controversy.

See Rice v. Pinney, 51 S.W.3d 705, 707-08 (Tex. App.—Dallas 2001, no pet.). Accordingly, we

DENY appellee’s amended motion to dismiss the appeal.

       In a letter dated March 18, 2014, the Court requested that appellants file, within ten days,

notice that they have requested preparation of the reporter’s record and written verification that
appellants have paid or made arrangements to pay the reporter’s fee. We cautioned appellants

that failure to provide the requested documentation within the time requested may result in the

appeal being submitted without a reporter’s record. As of today’s date, appellants have not

provided the documentation.      Accordingly, we ORDER the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

       Appellants’ brief is due on May 16, 2014.

                                                   /s/    ADA BROWN
                                                          JUSTICE